On Application for Rehearing.
Fenner, J.
We are impressed with the strong equity of defendants’ application for a remission of the heavy penalties included in the judgment. If we were convinced of our power to do so, we might at least reduce them to the rate of legal interest; but under the unambiguous provisions of the law, we do not feel authorized to grant such relief during the period of the defendants’ actual delinquency in the payment of their licenses. But we think defendants can not be held to have been delinquent except from the date of the filing of this suit — June 5, 1888. •
Prior to that time the State and city, under their own construction of Section 7 of Act 101 of 1886, claimed that the licenses were due, not by these defendants, but by the individual agents, against whom they prosecuted legal proceedings for their collection.
That suit was inconsistent with a claim for the licenses from these defendants, and during its pendency they were not in default for non-payment of claims which the State and city themselves urged were due, not by them, but by third persons.
Our judgment rejecting the demand against the agents only became final on February 27, 1888; and it was only thereafter, to-wit: *144on June 5, 1888, that for the first time defendants were notified of the State and city’s change of position and of their claim that defendants owed licenses. During that period the defendants were excused from payment by the act of the State and city themselves, and we have no doubt of our authority to remit the penalties during that period. Cooley on Taxation, pp. 456, 459; Litchfield vs. County, 101 U. S. 778.
As both parties have filed briefs on this application, it does not seem neccessary to postpone our decision.
It is therefore ordered and decreed that our former decree herein be amended by disallowing so much of interest or penalties allowed in the judgment appealed from as run prior to June 5, 1888; and, as thus amended, that our former decree be maintained.